                                                                                                    E-FILED
                                                                   Wednesday, 15 May, 2019 10:22:05 AM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

CURTIS LOVELACE, LOGAN LOVELACE,
LINCOLN LOVELACE & CHRISTINE
LOVELACE ON BEHALF OF HER MINOR
SON LARSON LOVELACE,

                      Plaintiffs,
       v.                                          Case No. 17 CV 01201

DET. ADAM GIBSON, POLICE CHIEF                     The Honorable Judge Sue Myerscough
ROBERT COPLEY, SGT. JOHN SUMMERS,
LT. DINA DREYER, DET. ANJANETTE
BISWELL, UNKNOWN QUINCY POLICE
OFFICERS, GARY FARHA, CORONER
JAMES KELLER, THE CITY OF QUINCY,
AND COUNTY OF ADAMS,

                      Defendants.

                DEFENDANTS’ JOINT MEMORANDUM IN RESPONSE
                TO COURT’S VIDEO CONFERENCE OF MAY 13, 2019

       NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, Det. Anjanette Biswell, and the City of Quincy (hereinafter "the Quincy

Defendants”), and Gary Farha, James Keller, and the County of Adams (hereinafter "the Adams

County Defendants"), by and through their attorneys, Ellen K. Emery of the law firm of Ancel

Glink, P.C., and James A. Hansen of the law firm of Schmiedeskamp, Robertson, Neu &

Mitchel LLP, and for their Joint Memorandum in Response to this Court’s Video Conference of

May 13, 2019 state as follows:

       1.     On May 13, 2019, this Court conducted a video conference status call with the

attorneys for the parties. During that status call, this Court discussed, and made the parties

aware, of her daughter’s employment with the Exoneration Project which works with the law

firm of Loevy & Loevy (Plaintiff's counsel in this case) on many matters, the work that she does,


                                               1
and the people with whom she works. This Court wanted to make the parties aware of any

possible conflict of interest regarding the facts and details outlined and discussed during that

status call.

        2.     Following that status call, the undersigned attorneys for all Defendants conferred

with their respective clients and related all of the items discussed during that conference call with

the Court.

        3.     Following the respective discussions of counsel with their Defendants, it is the

unanimous opinion of each of the Defendants individually, and all of them collectively, that they

respectfully request that this Court recuse herself from this case and send it back to the Chief

Judge for reassignment.



                                              Respectfully submitted,


                                              /s/ Ellen K. Emery
                                             ELLEN K. EMERY / ARDC# 6183693
                                             One of the attorneys for Defendants
                                             Adam Gibson, Robert Copley, John Summers,
                                             Dina Dreyer, Anjanette Biswell and
                                             the City of Quincy



Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com




                                                 2
                                       /s/James A. Hansen
                                       JAMES A. HANSEN / ARDC# 6244534
                                       One of the attorneys for Defendants
                                       Gary Farha, James Keller, and County of Adams

James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                          3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2019, I electronically filed the foregoing

DEFENDANTS’ JOINT MEMORANDUM IN RESPONSE TO COURT’S VIDEO

CONFERENCE OF MAY 13, 2019 with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to:

Jonathan Loevy                                jon@loevy.com

Tara Thompson                                 tara@loevy.com

James L. Palmer                               jpalmer@slpsd.com; smast@slpsd.com



                                             /s/ Ellen K. Emery
                                             ELLEN K. EMERY / ARDC# 6183693
                                             ANCEL, GLINK, P.C.
                                             140 South Dearborn Street, Sixth Floor
                                             Chicago, Illinois 60603
                                             Telephone:     (312) 782-7606
                                             Facsimile:     (312) 782-0943
                                             E-Mail:        eemery@ancelglink.com




                                                  4
